PER CURIAM.
We affirm the summary denial of appellant’s untimely postconviction motion which attempted to challenge his 1990 plea. Appellant’s claim that the trial court failed to advise him about deportation consequences was not brought within the two-year window created by State v. Green, 944 So.2d 208 (Fla.2006).
Padilla v. Kentucky, — U.S.-, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010), is not retroactive. Hernandez v. State, 61 So.3d 1144 (Fla. 3d DCA 2011), rev. granted, 81 So.3d 414 (Fla.2012); Davis v. State, 69 So.3d 315 (Fla. 4th DCA 2011).
Further, appellant appears to have various other felony convictions in unrelated cases which may subject him to removal. He has not shown that the plea in this case alone subjects him to removal. See Forrest v. State, 988 So.2d 38, 40 (Fla. 4th DCA 2008); Buton v. State, 995 So.2d 1130,1132 (Fla. 4th DCA 2008).

Affirmed.

MAY, C.J., DAMOORGIAN and LEVINE, JJ., concur.